DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Terminal Disclaimer submission and the amendments and arguments after the Response from the Board of Appeals Decision re-opening prosecution and requiring a Terminal Disclaimer over US Patent 8,057,742.  Applicant has argued while applicant does not necessarily agree with the Board’s new ground of rejection, in an effort to expedite prosecution the Terminal Disclaimer has been filed.  Action on the merits of claims 1-11 follows to a method of treating a patient with inhaled nitric oxide comprising delivering nitric oxide to a patient with an apparatus for generating therapeutic  gas including nitric oxide comprising a first and second receptacle and a switching valve which can switch the flow of nitrogen dioxide to either the first or second receptacle, both receptacles include and inlet and outlet and surface active material coated with an antioxidant wherein a gaseous flow of nitrogen dioxides contacts the surface active material which converts the gaseous nitrogen dioxide to nitric oxide which is then used in the therapeutic treatment.  The method has not been taught or suggested either singularly or in combination by the prior.   Accordingly, this case in now in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771